Citation Nr: 1610322	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  15-15 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar and thoracic spine disability. 

2.  Entitlement to an evaluation in excess of 20 percent for left lower extremity sensory polyneuropathy disability.

3.  Entitlement to an evaluation in excess of 20 percent for right lower extremity sensory polyneuropathy disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from January 1958 to February 1966.

These matters come on appeal before the Board of Veterans' Appeals from a September 2013 rating decision by the Department of Veterans Affairs, Regional Office, located in St. Petersburg, Florida (RO), which denied the benefits sought on appeal. 

In February 2016, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

During the pendency of the appeal, the record contains medical evidence that suggests that the Veteran's ability to work is impacted by the severity of his service-connected disabilities.  See June 2014 VA examination reports.  A claim for TDIU was initiated but denied by the RO in a February 2010 rating decision.  However, a TDIU rating may flow from (be part and parcel of) an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board will consider entitlement to a TDIU rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets having to remand the Veteran's appeal at this time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.  In particular, the Board finds that a remanded is needed in order to provide the Veteran with a new VA examination. 

The Veteran's service-connected disabilities were last evaluated in June 2014 VA spine and nerve examinations.  Since then, the Veteran has submitted additional VA treatment records that suggest his lumbar spine disability and associated right and left lower extremity sensory polyneuropathy disabilities have worsened.  Indeed, August 2015 VA EMG reports reflect abnormal findings of decreased latency, amplitude, and conduction velocity in the right peroneal and bilateral tibial nerves and the Nerve Conduction Study reflects findings of no response of bilateral superficial peroneal nerves.  In addition, in the October 2015 informal hearing presentation, the Veteran's representative asserted that the Veteran's disabilities have worsened and he should be afforded with a new VA examination.  

Where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the VA treatment records suggesting worsened lumbar spine and bilateral lower extremity symptomatology, the Board believes that medical examinations assessing the current severity of the Veteran's service-connected lumbar spine disability and associated bilateral lower extremity sensory polyneuropathy are necessary to adequately decide this claim.

In addition, the issue of TDIU has been raised by the record and considered part of the Veteran's increased rating claim.  See Rice, 22 Vet. App. at 447.  As such, the issue is properly before the Board.  However, that issue is also intertwined with the other claims on appeal and will be deferred until a final decision can be reached on those claims.

A remand will also allow for initial consideration of the additional VA treatment records submitted by the Veteran since his claims were last adjudicated in an April 2015 statement of the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be contacted and asked to identify any additional medical treatment he has received for his lumbar spine and bilateral lower extremity sensory polyneuropathy disabilities.  Efforts to obtain these records should be documented in the Veteran's VA claims folder.
 
2. Update the Veteran's claims folder with his VA treatment records from appropriate medical facilities since March 2015.  

3. The Veteran should be scheduled for VA spine and nerve examinations to determine the current severity of his service-connected lumbar spine and associated bilateral lower extremity disabilities.  The Veteran's VA claims folder and a copy of this Remand should be made available to, and should be reviewed by the examiner. 

Upon review of the record and examination of the Veteran, the examiner should specifically identify:

(1) the ranges of motion of the Veteran's lumbar spine, including motion accompanied by pain, in degrees; 
(2) any identifiable functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use; 
(3) the presence and extent of any ankylosis; and 
(4) the frequency and duration of any incapacitating episodes occurring during the past 12 months requiring bed rest prescribed by a physician and treatment by a physician. 

The examiner should also specifically assess the severity of all associated neurological symptomatology, to include the Veteran's service-connected bilateral lower extremities. 

In evaluating the severity of neurologic impairment resulting from polyneuropathy in the right and left lower extremities, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  In terms of any lower extremity nerve impairment, the examiner should also state whether the foot dangles and drops, whether there is involvement of the muscles below the knee and in the foot, and whether there is limitation of movement in the knee or foot. 

In addition, the examiner should also provide an opinion addressing the extent to which the Veteran's disabilities affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities.

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After accomplishing any additional development deemed appropriate, readjudicate the claims for increased rating as well as the claim for a TDIU rating.   If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




